Case 13-40783        Doc 57     Filed 02/08/19     Entered 02/08/19 09:43:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40783
         Charles W Wendt
         Carol L Wendt
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/17/2013.

         2) The plan was confirmed on 03/14/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/19/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $50,400.00.

         10) Amount of unsecured claims discharged without payment: $163,699.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40783      Doc 57       Filed 02/08/19    Entered 02/08/19 09:43:09                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $27,312.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $27,312.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,390.51
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,390.51

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AARGON AGENCY                  Unsecured            NA         160.05           160.05          27.82       0.00
 ALTAIR OH XIII LLC             Unsecured      1,844.00       2,035.84         2,035.84        353.82        0.00
 ALTAIR OH XIII LLC             Unsecured     18,871.00     19,523.06        19,523.06       3,393.00        0.00
 ALTAIR OH XIII LLC             Unsecured      1,310.00       1,372.18         1,372.18        238.48        0.00
 DISCOVER BANK                  Unsecured      2,846.11       2,883.96         2,883.96        501.22        0.00
 FORD MOTOR CREDIT CO           Secured             0.00          0.00             0.00           0.00       0.00
 JAY POMERANCE MD               Unsecured      1,153.00       1,153.00         1,153.00        200.39        0.00
 LVNV FUNDING                   Unsecured      4,492.00       4,621.27         4,621.27        803.15        0.00
 NORTHWEST COMMUNITY HOSP       Unsecured      1,335.00       1,135.00         1,135.00        197.26        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,023.41       1,023.41         1,023.41        177.86        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,500.00       2,573.35         2,573.35        447.23        0.00
 CITIBANK/HOME DEPOT            Unsecured      1,310.18            NA               NA            0.00       0.00
 ILLINOIS BONE & JOINT          Unsecured         909.00           NA               NA            0.00       0.00
 E TRADE FINANCIAL              Unsecured      1,365.78            NA               NA            0.00       0.00
 GECRB                          Unsecured      1,041.79            NA               NA            0.00       0.00
 CMS E TRADE                    Unsecured      1,318.00            NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured     14,211.30            NA               NA            0.00       0.00
 BANK ONE/CHASE                 Unsecured      9,444.24            NA               NA            0.00       0.00
 BANK ONE/CHASE                 Unsecured     11,503.50            NA               NA            0.00       0.00
 FOREST LAKE ASSOCIATION        Unsecured           0.00          0.00             0.00           0.00       0.00
 ADVOCATE GOOD SHEPHERD HOSPI   Unsecured         185.00           NA               NA            0.00       0.00
 ADVOCATE HEALTH CARE           Unsecured      3,099.00            NA               NA            0.00       0.00
 AMEX                           Unsecured         822.99           NA               NA            0.00       0.00
 AT&T                           Unsecured      4,552.16            NA               NA            0.00       0.00
 ATHLETICO                      Unsecured         119.00           NA               NA            0.00       0.00
 FIA CARD SERVICES              Unsecured      2,978.75            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40783     Doc 57        Filed 02/08/19    Entered 02/08/19 09:43:09                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
 DISCOVER BANK                  Unsecured      2,818.00              NA           NA             0.00        0.00
 KOHLS                          Unsecured         168.80             NA           NA             0.00        0.00
 DSNB MACYS                     Unsecured         110.22             NA           NA             0.00        0.00
 MIRAMED REVENUE GROUP          Unsecured      1,135.00              NA           NA             0.00        0.00
 NEUROTECH LLC                  Unsecured         635.00             NA           NA             0.00        0.00
 NORTHWEST COMMUNITY HOSPITA    Unsecured      2,021.81              NA           NA             0.00        0.00
 NORTHWEST NEUROLOGY            Unsecured         260.00             NA           NA             0.00        0.00
 NORTHWEST SUBURBAN ANESTHES    Unsecured         482.00             NA           NA             0.00        0.00
 NORTHWEST SUBURBAN ANESTHES    Unsecured      1,060.00              NA           NA             0.00        0.00
 NORTHWESTERN BUSINESS COLLEG   Unsecured      1,060.00              NA           NA             0.00        0.00
 GECRB/SAMS CLUB                Unsecured         216.35             NA           NA             0.00        0.00
 GECRB/SAMS CLUB                Unsecured      2,573.35              NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING     Secured        3,244.26         3,244.25     3,244.25       3,244.25         0.00
 SELECT PORTFOLIO SERVICING     Secured             0.00            0.00         0.00            0.00        0.00
 WELLS FARGO HOME MORTGAGE      Unsecured     79,388.00       82,493.96     82,493.96      14,337.01         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                  $0.00
       Mortgage Arrearage                                  $3,244.25          $3,244.25                  $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00                  $0.00
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $3,244.25          $3,244.25                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                          $118,975.08           $20,677.24                   $0.00


 Disbursements:

        Expenses of Administration                             $3,390.51
        Disbursements to Creditors                            $23,921.49

 TOTAL DISBURSEMENTS :                                                                         $27,312.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-40783        Doc 57      Filed 02/08/19     Entered 02/08/19 09:43:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
